Citation Nr: 1715191	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a lung disorder, claimed as pneumonia.

3.  Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicide agents.

4.  Entitlement to service connection for a skin disability, as a result of exposure to herbicide agents.

5.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2011, the Veteran testified before a Decision Review Officer (DRO) at hearing at the RO.  A transcript of the hearing is of record.

The Board previously remanded the issues of entitlement to service connection for asbestosis and a lung disorder in March 2013.  In that same decision, the Board denied entitlement to service connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  The Veteran does not have asbestosis. 

2.  The Veteran does not have a lung disorder.

3. The Veteran did not serve in Vietnam, or in the inland waters of Vietnam.

4.  The Veteran has not been shown to have been exposed to Agent Orange during service.

5.  Diabetes mellitus, type II, did not manifest in service or for many years thereafter and is not related to service.

6.  A skin disorder did not manifest in service or for many years thereafter and is not related to service.

7.  The Board denied service connection claim for an acquired psychiatric disorder in a March 2013 decision.  

8.  The evidence received since the March 2013 Board decision relates to an unestablished fact necessary to substantiate the claim for an acquired psychiatric disorder.

9.  An acquired psychiatric disorder did not manifest in service or for many years thereafter and is not related to service.

10.  A sleep disorder did not manifest in service and is unrelated to service.

11.  Obstructive sleep apnea is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A lung disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

4.  A skin disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

5.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2016).

6.  An acquired psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

7.  A sleep disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

8.  Obstructive sleep apnea is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded the issues of entitlement to service connection for asbestosis and a lung disorder in March 2013 for further evidentiary development.  Specifically, the Board directed the RO to: (1) attempt to verify in-service asbestos exposure; (2) if asbestos exposure was confirmed, schedule the Veteran for VA examinations to determine whether he has a current respiratory or pulmonary disorder and provide an opinion on the etiology of any such condition; and (3) readjudicate the issues.

VA took appropriate steps to verify the Veteran's exposure to asbestos while in service.  Accordingly, the Veteran was afforded a July 2016 VA respiratory examination.  The issues were readjudicated in an August 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by August 2006 and October 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a July 2016 VA respiratory examination for his asbestos and lung disorder claims.  The Veteran has not argued, and the record does not reflect, that the July 2016 examination is inadequate.  38 C.F.R. § 3.159 (c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board recognizes that the Veteran has not been afforded an examination for his diabetes, skin condition, psychiatric condition, or sleep disorder.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

With respect to the Veteran's diabetes and skin condition, the Veteran's sole contention has been that these conditions are secondary to exposure to herbicide agents while in service.  The Veteran has not directly asserted that these conditions are directly related to an event other than such exposure, or alternatively, secondary to a service-connected disability.  Service treatment records are void of any relevant treatment, complaints, or diagnosis.  As exposure to herbicide agents has not been shown, as explained below, there is nothing suggesting that the Veteran's diabetes or claimed skin condition warrants a VA examination.

With respect to the Veteran's psychiatric claim, as it did in the March 2013 decision, the Board finds that in this case that there is no is no reliable lay or medical foundation to support the claims for service connection other than lay assertions which are not deemed to be credible for reasons explained in the legal analysis portions of this decision.  There is no reliable evidence that satisfies the second or third criterion of the McLendon analysis to establish service connection for the claimed disorders.  The Board thus finds that the evidence of record is adequate to render decisions on the claims of entitlement to service connection for a heart disorder and acquired psychiatric disorder, and that an examination is unnecessary.

Finally with respect to the Veteran's claimed sleep disorder, the Veteran's assertion, for which he has provided a private medical opinion, is that it is secondary to his psychiatric condition.  However, as the Board finds that service connection is not warranted for the Veteran's psychiatric condition, there is no basis for the Veteran's service connection claim for a sleep disorder on a secondary basis.  As a result, an examination is not warranted. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


III. Service Connection Generally

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).


IV. Service Connection Asbestosis and Lung Disorder

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran has claimed service connection for asbestosis and a lung disorder, claimed as pneumonia, on the basis of exposure to asbestos while in service.  

According to VA's Adjudication Procedure Manual (M21-1), claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service, and a diagnosed disability that has been associated with in-service asbestos exposure.  M21-1, Part IV, Subpart ii, 1.I.3.a.  Development pursuant to the Board's March 2013 Remand determined that the Veteran's MOS was consistent with asbestos exposure.

The Board notes that the record contains private medical records providing a diagnosis of asbestosis.  This includes April 2005 hospital admittance and discharge records, which are outside of the claims period beginning with the Veteran's August 2006 claim.  In addition the Veteran has submitted an April 2006 statement from a private physician listing a diagnosis of asbestosis and interstitial fibrosis.  This statement notes that these diagnoses were confirmed by March 1999 diagnostic testing.  Further notations of asbestosis in the medical evidence of record seems to be limited to medical histories.

At the Veteran's July 2016 VA respiratory examination, chest x-rays were taken and pulmonary function tests (PFT) were performed.  After a thorough examination and review of the diagnostic tests, the examiner concluded that the Veteran did not have asbestos, pneumonia, or any related lung disease.  The examiner noted that the Veteran's current imaging study did not show any evidence of such disabilities and PFT's were normal.

The Board finds that the opinion of the VA medical examiner outweighs the private diagnoses of asbestosis or any other lung disorder.  The VA examiner's determination that the Veteran does not have asbestosis or any current lung disorder is based on appropriate diagnostic testing performed recently, within the claims period.  While private medical records note a diagnosis of asbestosis and other lung disorders, these are generally listed as medical history and do not refer to specific diagnostic testing.  The sole reference to diagnostic testing in the private treatment records was the aforementioned April 2006 statement from a private physician which references March 1999 diagnostic testing.  Although there is a conflict, the recent VA opinion is contemporaneous and supported by the record.  The private opinion references  evidence without support of the documentation.

Having reviewed the medical evidence of record, the Board finds that the Veteran does not have asbestosis or any lung disorder, and has not had such a diagnosis or disability at any time during the claims period.  McClain, supra.  In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra.  

The Veteran is competent to report that which he has been told.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Here, he is credible that he has been told that he has asbestosis or any lung disorder.  However, this lay/medical opinion is of no greater probative value than the information upon which it is based.  The Board has rejected the private diagnoses or notations of asbestosis or a lung disorder during the period on appeal in favor of the VA medical determination.  Similarly, we find the Veteran's lay/medical opinion to be less credible and less probative than the reasoned VA opinion.  Furthermore, there is no indication that the Veteran has the medical expertise to provide a competent a diagnosis of asbestosis or a lung disorder.  See id.  Diagnosis of such an internal disorder would necessitate professional medical evaluation and commentary.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The preponderance of the evidence establishes that the Veteran does not have asbestosis or any lung disorder, and has not had such a disorder at any time during the pendency of this claim, beginning in August 2006.  As the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

V. Service Connection Diabetes and Skin Disorder

With respect to the Veteran's service connection claims for diabetes and a skin disorder, the Veteran's sole contention is that these conditions are the result of exposure to Agent Orange while in service.  To compliment this claim, the Board has reviewed the Veteran's service treatment records.  The Veteran's July 1967 entrance examination was normal.  The is no documentation of relevant treatment, complaints, or diagnosis in the service treatment records.  At the Veteran's September 1969 separation examination, the endocrine system and skin were normal upon physical examination.  As the Veteran has not asserted, and there is no indication that the Veteran's conditions are linked to any in-service incurrence other than the alleged exposure to Agent Orange, the Board's analysis will be limited to whether the Veteran was exposed to Agent Orange.  

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including Type II diabetes, are presumptively service-connected. 38 C.F.R. § 3.307 (a)(6)(iii); 38 C.F.R. § 3.309 (e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for ischemic heart disease would be warranted.  

As noted in the Board's March 2013 decision, the Veteran's service personnel records reflect that he served on a ship, the USS America, which was in the waters offshore Vietnam in support of the war efforts.  Service in Vietnam for purposes of 38 C.F.R. § 3.307 (a)(6)(iii) includes service on the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations only if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii). 

The evidence does not reflect that the Veteran set foot on land in Vietnam.  While he received the Vietnam Service Medal with bronze star for his service aboard the USS America in direct support of combat forces in the Vietnam area of operations, as well as the Vietnam Campaign Medal, receipt of these awards does not independently establish a Veteran's physical presence within the land borders of Vietnam or its inland waterways.  See VA Adjudication Manual Rewrite, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 33b ("The fact that a veteran has been awarded the Vietnam Service Medal does not prove that he/she was 'in country' since service members who were stationed on ships offshore or who flew missions over the RVN, but never set foot in-country, were sometimes awarded the Vietnam Service Medal") (emphasis in original).  There is nothing in the service personnel records to indicate that the Veteran set foot in Vietnam.  Moreover, although competent to state that he did in fact set foot in Vietnam, the Veteran did not do so.  Rather, he indicated during the DRO hearing that, for the most part, he stayed aboard ship.  He also does not allege that the ship served in the inland waters of Vietnam.  The Veteran is therefore not entitled to service connection for diabetes or any other condition based on service in Vietnam because he did not have service in Vietnam as defined in the applicable regulations.  

Notwithstanding the herbicide presumption, service connection for a disability claimed as due to Agent Orange exposure may be established by showing that the Veteran has a disability that was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  The Veteran claimed during the DRO hearing and in various written statements that he may have been exposed to Agent Orange while handling equipment and parts of planes that flew over Vietnam.

As noted above, the Veteran is competent to testify as to his observations.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, the Veteran's claim that he may have been exposed to herbicide is, on its face, speculative.  He did not indicate that he directly observed anything that indicated that any piece of equipment he handled had been exposed to herbicide.  Moreover, a May 2009 JSRRC memorandum indicated that there was no evidence that Navy or Coast Guard ships used, stored, tested, or transported tactical herbicides or that a shipboard Veteran was exposed to tactical herbicides based on contact with equipment that was used in Vietnam.  This memorandum weighs against the Veteran's assertions of possible herbicide exposure.  We conclude that the Veteran has not established an adequate factual foundation for establishing exposure to Agent Orange. 

With respect to the private medical statements of record linking the Veteran's diabetes to Agent Orange exposure, they are not based on medical conclusions that the Veteran had in fact been exposed to Agent Orange in this manner, and did not explain any reasons for such a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Rather, the evidence does not support the assertion that the Veteran came in contact with equipment or plane parts that had Agent Orange on them.  To this extent, the private medical statements of record linking the Veteran's diabetes to Agent Orange are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

Therefore, the Veteran has not established that his diabetes or skin disorder are causally linked to Agent Orange exposure. 

Finally, as noted above, there is no evidence that the Veteran's diabetes or skin disorder are otherwise related to service.  See 38 U.S.C.A. § 1113 (b) (the failure to establish service connection on a presumptive basis does not preclude consideration of service connection on a direct incurrence basis).  The service treatment records are silent for relevant complaints or diagnoses.  In fact, the endocrine system and skin were normal at separation.  The Veteran has not alleged that he had symptoms of such disorder in service or until many years thereafter.  See Maxson, 230 F.3d at 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303 (b).  Moreover, none of the private treatment records indicate a relationship between the Veteran's diabetes or skin disorder and service, other than Agent Orange exposure which the Board has determined has not been shown.  Based upon the cumulative record, we conclude that diabetes and a disorder was first manifest years post service and that there is no nexus to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for diabetes and a skin disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

VI. New and Material Evidence Acquired Psychiatric Condition

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In the March 2013 Board decision, the Board denied service connection for an acquired psychiatric disorder.  The decision was final. See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).   

At the time of the March 2013 Board decision, the Board considered the claim, service medical records, private treatment records, and lay statements among other evidence.  The Board denied the claim on the basis that medical evidence did not support a link between the Veteran's psychiatric conditions and his military service.  In essence, at the time of the Board 2013 denial, there was no credible evidence of a nexus between the Veteran's current psychiatric condition and his military service.

Since the March 2013 Board decision, the Veteran has submitted a November 2016 private medical opinion concluding that his currently diagnosed unspecified anxiety disorder is due to his military service.  This evidence is new and material as it relates to an unestablished fact necessary to substantiate the claim, namely, the nexus between a psychiatric disorder and military service.  This evidence is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus at 513.  If accepted as correct, this new evidence cures a prior evidentiary defect. 

As new and material evidence has been received, the Board concludes that the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).
VII. Service Connection Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, as he believes that this disability had its onset in service.  He indicated that he served on an aircraft carrier during the Vietnam War and saw the planes coming back with damage and bullet holes, which made him increasingly nervous.  He reported that he had experienced problems with anxiety and depression since the 1960s. 

Service treatment records show no complaints or treatment for an acquired psychiatric disorder.  The Veteran's September 1969 separation examination documented a normal psychiatric examination.  

Following service, private treatment records from Family and Occupational Medicine reflect that the Veteran was seen for complaints of sleep disturbances and decrease in concentration in January 1996.  The Veteran reported an increase in family stresses.  An impression of anxiety spells, doubt significant depression, was indicated. The Veteran was prescribed Xanax.  A history of anxiety spells was later noted in August 1996. 

A March 2000 treatment report reflects that the Veteran was under treatment for depression.  A December 2000 treatment report reflects that the Veteran was taking medication for his anxiety.  January 2004 private treatment records reflect a past medical history of anxiety. 

A January 2004 treatment report from a private physician reflects a diagnosis of generalized anxiety disorder noting that the Veteran presented for treatment of anxiety attacks.  The physician noted that the condition had existed for over three years.  The Veteran indicated that stress in his life was his worst problem. 

A March 2005 treatment report reflects that the Veteran took Effexor and Klonopin for treatment of his anxiety and depression.  In June 2006, the Veteran complained of stress and anxiety following his bypass surgery.  A June 2006 doctor's statement from a private physician reflects a history of anxiety.
The Veteran's Social Security Administration records include a September 2006 mental status examination.  With respect to psychiatric history, the Veteran reported being treated for anxiety and depression.  He did not discuss any report of difficulty during service or describe any in-service stressors.  He indicated that he felt highly anxious and fatigued all the time.  He reported a history of auditory hallucinations beginning around 1982.  After mental status examination, the examiner diagnosed major depressive disorder with psychotic features and generalized anxiety disorder.

A January 2007 statement from the Veteran's friend reflects that he had known the Veteran for almost 50 years.  He noted that the Veteran's outlook on life seemed to change once he entered service, and he became more worried and apprehensive. After service, he observed that the Veteran was stressed and anxious. He also noted that the Veteran's change in behavior had been progressive.

As noted, the Veteran submitted a November 2016 examination and medical opinion from a private psychologist.  The psychologist reviewed the Veteran's medical records and buddy statements and examined the Veteran.  The psychologist concluded that the Veteran "suffers from unspecified anxiety disorder more likely than not" beginning in military service.  As will be further explained, the Board finds this opinion to be of no probative value as it is based on an inaccurate factual premise, mainly the Veteran's self-reported history.  See Reonal, supra

As in the March 2013 decision denying service connection for an acquired psychiatric disorder, the Board has carefully considered and evaluated the evidence of record.  The Veteran is competent to report symptoms, present and past. Layno, 6 Vet.App. at 469.  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau, 492 F.3d. at 1372; see Buchanan, 451 F. 3d at 1331.  However, the Board finds that the Veteran's assertions, as well as those of his friend, of anxiety symptoms in and since service are not credible.   

Although the Veteran and his friend suggest that he has had continuous symptoms since service, such remote report is inconsistent with the normal separation examination.  It is further inconsistent with his denial of a pertinent history of such problems in service and following service when otherwise seeking medical attention for his anxiety symptoms.  Rather, post-service treatment records mainly reflect that the Veteran complained of anxiety related to life stressors and medical problems. Private medical records noted a history of anxiety for more than 3 years, but not since service.  The Veteran first claims to have an anxiety condition related to service in August 2008, roughly 40 years after service separation. 

The Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  The post service assertions are inconsistent with the contemporaneous history noted at the time of his service discharge.  The Veteran's assertion of anxiety symptoms since service is self-interested, and contradicted by other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

As the November 2016 private medical opinion was largely based on the Veteran's self-reported history, which the Board has found to be not credible, the private examiner's medical conclusion is based on an inaccurate factual premise.  See Reonal, supra.  As a result, this medical opinion is not probative.

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing anxiety and depressive symptoms since service are not credible.  As the private medical opinion submitted by the Veteran relies on these statements, it is of no probative value.  The Veteran's statements have minimal probative value.

The Board assigns greater probative value to the objective evidence of record, to include service treatment records.  This evidence reflects normal psychiatric evaluations, and shows no indication that the Veteran had any abnormal psychiatric symptoms in service, to include anxiety.  Notably, the Veteran's post-service treatment records do not include a history of anxiety symptoms, or any other history psychiatric problems in service.  The service treatment records and private medical records constitute evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals.  The medical evidence of record shows no indication that the Veteran has a psychiatric disorder, to include anxiety, related to service.  We also note that psychosis is not shown within a year of discharge.  To the extent that he may have a psychosis, section 3.303(b) is applicable.  However, we have found the assertions of continuity to be not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

VIII. Service Connection Sleep Disorder

The Veteran has submitted a November 2016 private examination diagnosing him with obstructive sleep apnea.   As a preliminary matter, service treatment records are silent for relevant treatment, complaints, or diagnosis of sleep apnea or any sleep difficulties.  The Veteran has not specifically asserted that his sleep apnea, or any other sleep disorder, is directly related to his military service.  Alternatively, the November 2016 private examiner suggested a link between the Veteran's diagnosed obstructive sleep apnea and his psychiatric disorder.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439  (1995). 

The Board notes that 38 C.F.R. § 3.310  was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310  (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

In the November 2016 private medical opinion, the examiner concludes that "[b]ased on my experience, interview with the Veteran, review of the medical records, and supporting literature, I feel it is as likely as not the Veteran's depression aided in the development of and permanently aggravates his [obstructive sleep apnea]."

This opinion is of no probative value as the Board has determined that service connection is not warranted for an acquired psychiatric disorder.  In light of this, the private medical opinion suggests that the Veteran's diagnosed sleep disorder, obstructive sleep apnea, is secondary to a non-service connected disability.  As a result, there is no indication that secondary service connection under the provisions of 38 C.F.R. § 3.310 is appropriate.  The Veteran is not currently service-connected for any disability, as a result, there is no basis for a secondary service connection claim based on any other condition.

To the extent that the Veteran asserts a direction link between his obstructive sleep apnea and military service, the Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, supra; Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his diagnosed obstructive sleep apnea to his military service.  There is no medical of record addressing a direct link. 

 The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed obstructive sleep apnea is directly related to service, or in the alternative, secondary to a service-connected disability, and the claim must be denied.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a lung disorder, claimed as pneumonia, is denied.

Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicide agents, is denied.

Entitlement to service connection for a skin condition, as a result of exposure to herbicide agents, is denied.

The application to reopen the claim for service connection for an acquired psychiatric condition is granted.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a sleep disorder is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


